Citation Nr: 1116631	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for bilateral pinguecula.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to December 1977 and from July 1984 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  

The March 2009 Board decision remanded the issue of entitlement to service connection for a cardiovascular condition to include the residuals of cardiovascular accident and amaurosis fugax.  Subsequently, an August 2010 rating decision granted service connection for complete occlusion of left common carotid artery, status post left subclavian to left carotid bypass surgery, thrombectomy, and graft revision, with right upper extremity weakness.  The August 2010 rating decision also granted service connection for complete occlusion of left common carotid artery, status post left subclavian to left carotid bypass surgery, thrombectomy, and graft revision, with right lower extremity weakness.  Finally, a January 2011 rating decision granted service connection for amaurosis fugax and for atherosclerotic common coronary artery disease.  Because the full benefit sought on appeal has thus been granted, this issue is no longer before the Board.

In February 2011, the Veteran asserted in a written statement that he has developed arthritis in his right-hand fingers, and that his physician has attributed this development to his stroke.  This statement constitutes an informal claim for service connection for a right hand disability secondary to the Veteran' service-connected complete occlusion of the left common carotid artery, status post left subclavian to left carotid bypass surgery, thrombectomy, and graft revision, with right upper extremity weakness.  That issue is referred to the RO for the appropriate development.

Also in that February 2011 written statement, the Veteran submitted additional argument with respect to the issue of service connection for bilateral pinguecula, as well as private treatment records and copies of medical treatises.  The statement indicated that the Veteran waived initial RO review.  Thus, the new evidence will be considered in the first instance in conjunction with the issue on appeal.  38 C.F.R. § 20. 1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran's service treatment records show a one-month history of headaches following a June 1990 motor vehicle accident, but no evidence of headaches after that time, to include at the September 1993 service separation examination.

2.  The Veteran's service treatment records show no evidence of pinguecula at any time during service.

3.  Migraine headaches and bilateral pinguecula are currently diagnosed.

4.  The evidence of record does not relate the Veteran's migraine headaches to service or a service-connected disability.

5.  The evidence of record does not relate the Veteran's bilateral pinguecula to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for service connection for bilateral pinguecula have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  December 2005 and January 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in February 2006, April 2009, and June 2009; a VA neurology addendum opinion was obtained in November 2010.  

The Veteran has not argued, and the record does not reflect, that the examinations provided were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Clinical examination has been completed multiple times with respect to each disability on appeal, and a medical opinion as to the nexus between that disability and the Veteran's military service and/or a service-connected disability has been proffered.  The November 2010 addendum opinion ensured that the opinion provided in June 2009 was based on a full review of the claims file, and the remaining examination reports also reflect that each examiner had reviewed the Veteran's complete medical history in forming the offered opinion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Migraine Headaches

The Veteran's service treatment records show that the Veteran complained of frontal headache after a June 1990 motor vehicle accident; another June 1990 record noted that the headache was bi-frontal in nature, and secondary to the stress of the motor vehicle accident.  However, a July 1990 service treatment record noted his report that his headaches were becoming less problematic, occurring only in the afternoon.  No other reports of headaches are documented, and his September 1993 retirement physical showed no reports of headaches or a diagnosed headache disability.  The September 1993 report of medical history completed by the Veteran noted his denial of a history of headaches.

Subsequent to service, ocular migraine headaches were diagnosed at a a September 2004 private physician visit; a May 2005 private treatment record similarly noted the Veteran's complaints of migraine headaches.  An April 2006 private treatment record noted the Veteran's report of left eye blurriness and temporary blindness with associated eye watering, which had begun in September 2004 when it was diagnosed as optical migraines.  At the February 2006 VA eye examination, the Veteran reported that he was only able to read for a short period of time before his eyes watered, his eyelids fluttered, and he got a headache in his left temple area.  At the June 2009 VA neurologic disorders examination, the Veteran reported a history of twice-weekly migraine headaches with aura which lasted about an hour each.  

The April 2009 VA eye examiner noted that the Veteran's migraine headaches were more likely than not unrelated to his service-connected ocular hypertension.  While noting that ocular hypertension may develop into glaucoma, it had not been shown to cause migraine headaches.  The June 2009 VA neurologic disorders examiner concluded that while the Veteran had experienced migraine headaches in service, they were not responsible for his stroke.  

Although the record demonstrates that the Veteran currently experiences headaches, it does not reflect that those headaches are related to the ones he experienced in the one-month period after his inservice motor vehicle accident.  The evidence of record clearly indicates that the Veteran's headaches abated within a month of his motor vehicle accident; he affirmatively denied having experienced them on service separation, which was approximately 3 years after the accident had occurred.  Further, his postservice headaches were documented as having begun in September 2004, more than 10 years after the Veteran's service separation.  Thus, continuity of symptomatology is not shown.  38 C.F.R. § 3.303.  Further, the two medical opinions of record do not relate the Veteran's headaches to service or to a service-connected disability, particularly his ocular hypertension.  Thus, the pertinent criteria requiring a nexus between the current disability and military service or a service-connected disability are not met.  Davidson, 581 F.3d at 1318.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pinguecula

The Veteran's service treatment records show no evidence of pinguecula in service.  An April 1986 service treatment record noted a diagnosis of bilateral conjunctivitis.  An August 1989 private treatment record noted the Veteran's complaints of right eye watering and soreness; open angle glaucoma, nervehead asymmetry, and Bjerrum's scotoma were found.  Multiple additional records discuss the Veteran's increased intraocular pressure and glaucoma.  He reported a history of eye trouble on his June 1984, June 1988, August 1990, and September 1993 reports of medical history.  However, the September 1993 discharge examination found no evidence of an eye disability other than refractive error (of visual acuity).

Subsequent to service, at the February 2006 VA eye examination, the Veteran reported that, beginning in 1987, his vision was blurry due to itching and watering; and beginning in the summer of 2004, he had intermittent temporary blindness in his left eye.  Physical examination showed bilateral nasal pinguecula, unrelated to the diagnosis of glaucoma suspect.  At the April 2009 VA eye examination, physical examination showed bilateral nasal pinguecula, unrelated to his ocular hypertension.  At the June 2009 VA neurologic disorders examination, the Veteran reported a history of twice-weekly migraine headaches with aura which lasted about an hour each, and a history of welding which he had spoken about on a VA form regarding his pinguecula.  In a February 2011 statement, the Veteran reiterated the extent to which he was exposed to ultraviolet light during his inservice work as a welder, and submitted copies of medical treatises discussing the relationship between ultraviolet light and the development of pinguecula.

The April 2009 VA eyes examiner noted that the pinguecula was not documented as having onset during service, and was not the result of active service or any incident therein, including inservice eye injuries, in-service head injuries, or the Veteran's work as an inert arc welder.  Because none of those have been shown to cause pinguecula, the examiner stated, the pingueculae were more likely than not related to exposure to ultraviolet light from the sun.  The June 2009 VA neurologic disorders examiner also concluded that bilateral pinguecula also did not cause the Veteran's stroke; therefore, it was not related to his service-connected stroke residuals.  

The evidence clearly reflects that the Veteran was treated for multiple eye conditions during the course of his military service.  However, pinguecula was not among them.  Despite having been treated in the postservice period for other eye conditions, pinguecula was not found until February 2006.  Thus, continuity of symptomatology is not shown.  38 C.F.R. § 3.303.  

Further, the only medical opinion of record relates the Veteran's pinguecula to ultraviolet sunlight, not to his work in service as a welder, and not to any service-connected disabilities to include his ocular hypertension.  The Veteran asserted in his February 2011 statement that the VA examiner did not consider the effect of the inservice ultraviolet light on his development of pinguecula, but the VA examination report clearly indicates the examiner's understanding of the Veteran's inservice responsibilities as a welder and his consequent ultraviolet light exposure.  

As noted above, the Veteran submitted copies of medical treatises discussing the relationship between ultraviolet light and the development of pinguecula.  Once submitted, medical treatise evidence becomes part of the whole recorded history of a claim against which all medical examination reports must be considered.  See 38 C.F.R. § 4.2 (2010).  Consideration has been given to whether these constitute a sufficient nexus to show a relationship between the Veteran's pinguecula and his military service, and whether they rebut the negative nexus opinion of the VA examiner.  The Board finds, in both cases, that they do not.

The medical treatises are of a general nature, and do not address the Veteran's situation specifically; they were also not submitted in conjunction with a medical professional's opinion indicating a positive causative relationship between the pinguecula and the Veteran's service.  Sacks v. West, 11 Vet. App. 314 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  

They also do not adequately rebut the VA examiner's opinion.  The VA examiner took into account the Veteran's inservice welding activities, as well as the length of the Veteran's service, but also considered that the primary source of the Veteran's ultraviolet light exposure was, over his lifetime, from the sun, not the inservice welding responsibilities.  The treatises discuss the causative relationship between ultraviolet light and pinguecula, and note that it is often seen in welders, but does not indicate that welding is the only cause of pinguecula in cases like the Veteran's.  Indeed, the example given in the treatise discusses an individual with a 25-year occupational history of welding, who developed significant retinal problems at the end of that period, and had pinguecula diagnosed within four years of stopping work.  The Veteran's situation is significantly different; he had fewer years of exposure in his capacity as a welder, and his pinguecula was first discovered in 2006, more than 13 years after his service separation.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  As noted above, the September 1993 service separation examination showed no evidence of pinguecula or other retinal abnormalities.

Finally, the Veteran has asserted, most recently in his February 2011 statement, that the two conditions are related; but pinguecula is not the type of condition amenable to lay diagnosis or lay statements as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Ultimately, the evidence of record does not support a finding of service connection, on a direct or proximate basis, for the Veteran's pinguecula.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for migraine headaches is denied.

Service connection for bilateral pinguecula is denied.







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


